Citation Nr: 1443708	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his father, and his daughter


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2012, the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for bilateral pes planus and sleep apnea, as well as whether new and material evidence has been received to reopen a claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae has not been manifested by disfigurement of the head, face, or neck; has not been objectively shown to cover at least 5 percent of his entire body or at least 5 percent of exposed areas affected; has not required intermittent systematic therapy such as corticosteroids or other immunosuppressive drugs; and has not resulted in unstable or painful scars.


CONCLUSION OF LAW

The criteria for compensable rating for the Veteran's service-connected pseudofolliculitis barbae have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.118 Diagnostic Codes 7800-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in May 2010, sent prior to the July 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for pseudofolliculitis barbae as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the July 2010 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his pseudofolliculitis barbae.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his pseudofolliculitis barbae was granted by the RO in July 2010, and a noncompensable rating was assigned effective Mach 15, 2010.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent a VA skin examination in June 2010 and the results have been included in the claims file.  The Veteran and his representative have suggested that the June 2010 VA examination was inadequate because it was performed by a physician's assistant rather than a physician.  They also contend that the examiner did not address the relevant diagnostic codes pertaining to burn scars.  See December 2012 Board Hearing Transcript, at 20.  However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  The Veteran has submitted no evidence to suggest that the physician's assistant who examined him in June 2010 was not competent to perform such an examination.  As such, the Board presumes that the examiner was competent for such purposes.  The Board finds that the June 2010 examination involved an accurate summary of the history of the Veteran's condition and a thorough clinical examination.  As to the claim that the examiner did not address the relevant diagnostic codes, the Board finds that the examiner addressed all aspects of the Veteran's symptomatology and considered whether the Veteran had any symptoms described under the diagnostic codes relevant to burn scars.  Therefore, the Board finds that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In December 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2012 hearing, the undersigned noted the issues on appeal.  Information was solicited regarding the current severity of the Veteran's pseudofolliculitis barbae.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing is legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected pseudofolliculitis barbae is currently rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.

Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2013).  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Under Diagnostic Code 7806, a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, Diagnostic Code 7806 directs that the skin disability may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claim was received in March 2010 and the revised criteria are applicable.

Diagnostic Code 7800 rates burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck.  A 10 percent evaluation is assigned when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

As the Veteran's pseudofolliculitis barbae is on his head, face, and neck, Diagnostic Codes 7801 and 7802 are not applicable as they specifically address scars other than of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2013).

Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

The Veteran was afforded a VA skin examination in June 2010.  The Veteran reported that since his discharge from service, he uses clippers to trim his facial hair.  However, if he uses an electric razor or straight edge razor, he develops large red tender bumps through the shaving area of the face.  These bumps eventually rupture and exude either a bloody or purulent discharge.  The Veteran reported that he was not using any topical treatment.  He bought over-the-counter hydrocortisone cream three months prior, but it did not provide any relief.  He denied using any topical treatment, oral treatment, or light treatment in the past 12 months.  He stated that as long as he uses his clippers and only grooms his beard once every 10 to 14 days, he generally does not develop any shaving bumps.  He denied any systemic symptoms from his condition and he denied any adverse side effects from any of his previous or current treatments.

Physical examination of the Veteran revealed a small, faint, round scar immediately above the right side of the upper lip, which the Veteran identified as a previous pseudofolliculitis barbae lesion.  The scar was approximately 2mm in diameter and was not adherent to the underlying tissue.  The surface contour was flat compared to the areas of surrounding skin and there were no areas of abnormal texture.  The scar was only slightly hypopigmented compared to normal areas of skin.  The examiner noted that the scar was not readily apparent to the naked eye but was visible only when the skin was looked at closely.  There were no areas of induration or inflexibility, no areas of underlying soft tissue loss, and no gross distortion or asymmetry of any of the paired facial features.  There was no disfigurement from the scar.  The examiner stated that the Veteran had a few scattered, slightly raised maculopapular lesions throughout the beard area, but there were no pustules or pitting.  The examiner reported that the Veteran's pseudofolliculitis barbae with active lesions currently involved less than one percent of the total body area and less than one percent of the exposed area.  As for the scar noted, it was barely visible to the naked eye and was not considered disfiguring.



Based on a review of the evidence of record, the Board finds that the Veteran's pseudofolliculitis barbae does not meet the criteria for a compensable disability evaluation.  The medical evidence of record does not show involvement of at least 5 percent of the entire body or at least 5 percent of the exposed areas affected.  Further, there is no evidence that the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, the Board finds that a compensable rating for the service-connected pseudofolliculitis barbae is not warranted under Diagnostic Code 7806.

The Board also finds that a compensable rating is not warranted under Diagnostic Codes 7800 or 7804.  The June 2010 examiner noted that the Veteran had a faint scar from a previous pseudofolliculitis barbae lesion.  However, the scar was noted as barely visible to the naked eye and was not disfiguring.  The scar was not described as painful or unstable.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected pseudofolliculitis barbae; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae, the only service-connected disability on appeal, with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his pseudofolliculitis barbae is fully addressed by the rating criteria.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected pseudofolliculitis barbae.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no evidence that the Veteran is unemployable due to his service-connected pseudofolliculitis barbae.  Further, the Veteran has not claimed that he is unemployable due to such disability.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for pseudofolliculitis barbae.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for pseudofolliculitis barbae is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Sleep Apnea and Bilateral Pes Planus

The Veteran claims that his sleep apnea first had its onset during his active service.  During his December 2012 Board hearing, the Veteran and his father testified that he had symptoms of sleep apnea during his active service.  

The Veteran also claims that his bilateral pes planus, which was noted upon entry to service, was aggravated during his active service.  During his December 2012 Board hearing, the Veteran stated that he was given shoe inserts during service because of his pes planus.  His father also testified that the Veteran's feet looked flatter after he left service.  

The Veteran has not been provided with a VA examination for his claims for sleep apnea and bilateral pes planus.  Based on the evidence currently of record, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  He should also be provided with a VA examination to determine whether his active service aggravated his pre-existing bilateral pes planus.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his December 2012 Board hearing, the Veteran testified that he had served in the Army Reserve for several years following active duty.  No such Reserve treatment records have been associated with the claims file.  The Board finds that such records may include physical evaluations that would be relevant to the claims on appeal.  Thus, on remand, all service records from the Veteran's Reserve service must be obtained.

Hypertension

The Board notes that in his March 2010 NOD, the Veteran claimed that there was clear and unmistakable error (CUE) in the July 2006 rating decision, which denied service connection for hypertension.  The RO has not adjudicated this claim.

The Board finds that the raised CUE claim is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim for hypertension now on appeal.  If the RO were to determine there was CUE in the prior RO decision, the instant claim to reopen pertaining to hypertension could be rendered moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the hypertension service connection claim until the RO has adjudicated the Veteran's CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain from the service department the exact dates of the Veteran's service in the Army Reserve.  Obtain and associate with the Veteran's claims file all personnel and treatment records, including reports of routine medical examinations, compiled during his period of Army Reserve service. 

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea had its onset in service or is otherwise related to service. 

The examiner should provide reasons for the opinion that take into account the Veteran's reports of his in-service symptoms.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address the claim of aggravation of bilateral pes planus.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus was aggravated (worsened beyond natural progression) by his active duty service.

The examiner should provide reasons for the opinion that take into account the Veteran's reports of his in-service symptoms.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4.  Adjudicate the Veteran's March 2010 claim that there was CUE in the July 2006 rating decision, which denied service connection for hypertension.  Notify the Veteran and his representative of the determination and furnish notice of appellate rights and procedures so that the Veteran may have the opportunity to initiate an appeal on the CUE issue if he so desires.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


